1
2
3
4
5
6
7
8                                   UNITED STATES DISTRICT COURT

9                                 EASTERN DISTRICT OF CALIFORNIA

10
11   CHRISTOPHER DICKSON,                            )   Case No.: 1:17-cv-00294-DAD-BAM (PC)
                                                     )
12                  Plaintiff,                       )   ORDER LIFTING STAY OF PROCEEDINGS
                                                     )
13          v.                                           ORDER VACATING NOVEMBER 15, 2019
                                                     )   SETTLEMENT CONFERENCE
14                                                   )   (ECF No. 33)
     G. GOMEZ, et al.
                                                     )
15                  Defendants.                      )   ORDER DIRECTING CLERK TO ISSUE
                                                     )   DISCOVERY AND SCHEDULING ORDER
16                                                   )
                                                     )
17
18          Plaintiff Christopher Dickson is a state prisoner proceeding pro se and in forma pauperis in

19   this civil rights action pursuant to 42 U.S.C. § 1983. This action currently proceeds on Plaintiff’s

20   second amended complaint for excessive force against Defendants Gomez, Rios, and Martinez, for

21   violations of Plaintiff’s due process rights against Defendants Duncan and Esparza, and for deliberate

22   indifference to serious medical needs against Defendant Sao.

23          On September 11, 2019, the Court identified this case as an appropriate case for the post-

24   screening ADR (Alternative Dispute Resolution) project and stayed the action to allow the parties an

25   opportunity to settle their dispute before the discovery process begins. (ECF No. 33.) The Court’s

26   order granted Defendants time to investigate and determine whether to opt-out of the post-screening
27   ADR project.

28   ///

                                                         1
1           On October 8, 2019, Defendants filed a notice to opt-out of the Court’s post-screening ADR

2    project and to vacate the settlement conference currently scheduled for November 15, 2019. (ECF No.

3    34.) After reviewing the request, the Court finds good cause to grant Defendants’ request. Therefore,

4    the stay of this action is lifted, and the November 15, 2019 settlement conference is vacated. This case

5    is now ready to proceed.

6           Accordingly, IT IS HEREBY ORDERED that:

7           1.      The stay of this action, (ECF No. 33), is LIFTED;

8           2.      The November 15, 2019 settlement conference is VACATED;

9           3.      The Clerk is directed to issue a discovery and scheduling order for this case; and

10          4.      The parties may proceed with discovery and the filing of dispositive motions pursuant

11                  to the discovery and scheduling order.

12
13   IT IS SO ORDERED.

14
        Dated:     October 9, 2019                            /s/ Barbara   A. McAuliffe            _
15                                                     UNITED STATES MAGISTRATE JUDGE
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                        2
